                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



CITY OF ALBANY,                                                    Case No. 6:18-cv-00073-AA
                                                                     OPINION AND ORDER
               Plaintiff,

       v.
CH2M HILL, INC.,

               Defendants.


AIKEN, Judge:

       Plaintiff City of Albany ("the City") brought suit against defendant CH2M Hill, Inc.

("CH2M") in Linn County Circuit Court alleging claims for breach of contract, professional

negligence, attorney fees, and reckless misrepresentation.     Defendant removed this case to

federal court on the basis of diversity jurisdiction. (doc. 1) Plaintiff successfully moved to

remand the case back to state court based on the exclusive language of the venue selection clause

in the agreements between the parties. (doc. 11) Defendant now seeks to stay the remand for the

pendency of it's appeal in the Ninth Circuit. For the reasons set f01ih below, defendant's Motion

for Stay (doc. 14) is GRANTED.

II

Page 1 - OPINION AND ORDER
                                          BACKGROUND

        The background of this case has been covered extensively in the previous order. In

summary, the substance of the lawsuit concerns an engineering contract between plaintiff, City

of Albany ("the City"), and defendant, CH2M Hill, Inc. ("CH2M") to oversee the construction of

two infrastructure projects: a new wastewater treatment plant and a 30-acre wetland. The City

initially filed this lawsuit in Linn County, Oregon, pursuant to a forum selection clause in the

contracts at issue. Defendant removed the action to federal court in the District of Oregon,

Eugene Division, asse1ting diversity jurisdiction (doc I ). 1

        The patties made two agreements, the first on May 15, 2005, and the second on October

12, 2006. Both agreements contained identical venue selection clauses, as follows: "The laws of

Oregon shall govern the validity of this agreement, its interpretation and performance, and other

claims related to it. Venue for litigation shall be in Linn County, Oregon."2 Plaintiff filed a

Motion to Remand (doc. 5) arguing the venue selection clause in the two agreements mandates

Oregon Circuit Court in Linn County as proper venue for their dispute.

        I agreed, and granted the remand motion on March 30, 2018. (doc. 11) I also ordered a

temporary stay so that this formal motion could be brought and briefed. Defendant argues that

this Court should stay that remand until the defendant's appeal has proceeded in the Ninth

Circuit, because of the risk of duplicative litigation.         Plaintiff contends that the stay is

unnecessary, as success on the merits is unlikely and the City would prefer a speedy resolution of

the matter in light of its' mounting costs.

I! I

        1
         Plaintiff is an Oregon municipal corporation located within Linn County, Oregon.
Defendant is a Florida corporation, with its principal place of business in Colorado.
       2
         This language is found under "Aliicle XIV: COURT OF JURISDICTION" in the
2005 agreement and "Article XVIII. COURT OF JURISDICTION" in the 2006 agreement.
Page 2 - OPINION AND ORDER
LEGAL STANDARD

       The granting of a stay is entirely at the discretion of the Court. "A stay is not a matter of

right, even if itTeparable injury might otherwise result ... It is instead an exercise of judicial

discretion, and the propriety of its issue is dependent upon the circumstances of the patiicular

case." Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir. 2017) (internal quotation marks

omitted) (citations omitted) (alterations normalized). "The standard for evaluating an injunction

pending appeal is similar to that employed by district courts in deciding whether to grant a

preliminary injunction." Feldman v. Arizona Secretwy a/State's Office, 843 F.3d 366, 367 (9th

Cir. 2016) (en bane). Court's consider four factors in dete1mining whether to grant a stay

pending appeal:

       (1) whether the stay applicant has made a strong showing that he is likely to
       succeed on the merits; (2) whether the applicant will be irreparably injured absent
       a stay; (3) whether issuance of the stay will substantially injure the other parties
       interested in the proceeding; and (4) where the public interest lies.

Latta v. Otter, 771F.3d496, 498 (9th Cir. 2014) (internal quotation marks omitted).

       The first two factors cany more weight as "the most critical," and the latter two are

addressed only when the movant offers a strong showing on the first two. Nken v. Holder, 556

U.S. 418, 434-35.

       While the analysis for stays and preliminary injunctions are similar, "a stay simply

suspends judicial alteration of the status quo, . . . injunctive relief grants judicial intervention

that has been withheld by lower courts." Id. at 429 (internal quotation marks omitted)

(alterations normalized).

I II

I II

I II

Page 3 - OPINION AND ORDER
                                           DISCUSSION

        Defendant asse1is that the interests of comity between the state and federal comis require

a stay of the remand while CH2M's appeal proceeds, and that an immediate remand may harm

defendant's right to an appeal.

       The first two factors described in the above standard carry more weight in the analysis,

and so I must first address likelihood of success on the merits, and then the potential for injury to

defendant if the stay is denied. Nken, 556 U.S. at 435. On the merits: where venue is defined

with specific language, the clause is mandatory, Docksider Ltd. v. Sea Technology Ltd., 875 F.2d

at 762, 764, and I have found the clause at issue is specific.

       However, the Ninth Circuit has interpreted a forum selection clause providing "exclusive

jurisdiction and venue ... in King County" as providing venue in both state and federal comis.

Simonojf v. Expedia, Inc., 643 F.3d 1202, 1207 (9th Cir. 2011). Unlike in this case, however,

both federal and state comis are situated in King County, and hence the court in Simonojf held

that it made sense to construe the clause as allowing suit in both state and federal courts. Id.

While the clause at issue here lists Linn County, Oregon as venue for litigation, no federal

district comi sits in in Linn County.

       Relying on that factual distinction, the defendant characterizes the question of the

clause's construction in a county without a federal courthouse as a question of first impression

for the Ninth Circuit, thereby making the showing that the appeal raises the "serious legal

questions" required for a stay. Abbassi v. INS., 143 F.3d 513, 514 (9th Cir. 1998).

       While this Court found the clause mandatory, meaning that the Circuit Court in Linn

County is the exclusive venue for litigation, the defendant contends that the Ninth Circuit has not

directly addressed the question of a forum selection clause's exclusivity in the instance that no



Page 4 - OPINION AND ORDER
federal court sits in the county listed as the fornm by the contract. In my previous order, I noted

that other comts have examined this issue, and have remanded cases where the federal comt did

not sit in the county specified in a forum section clause. However, the showing of a serious legal

question on appeal is all that is required to tip the scales towards the stay, and the defendant has

shown this.

        Turning to the second factor, the potential injury to defendant should the stay be denied, I

find that the risk of duplicitous litigation also cuts in favor of the stay. While the City would

prefer to move their case forward in Oregon state court without delay, the timeframe for the

appeal is not so arduously long that it creates an unnecessary burden on the City. Meanwhile,

the risk of parallel proceedings could result in much greater eventual delay and complications for

both parties.

        Plaintiffs indicated that further delay could result in increased hauling costs for the City,

as it is forced to resort to offsite dispose of wastes that cannot be processed at the wastewater

treatment plant. However, should the City succeed in the lawsuit, these costs will ce1tainly be

tallied as damages. Despite passing mention of "environn1ental damage," no irreparable injury

was briefed by the city. Therefore this factor, too, weighs in favor of the stay.

        Finally, the public interest lies in granting the stay because of the potential expenditure of

judicial resources on duplicative proceedings. Should defendant prevail in the appeal, and the

Ninth Circuit reverses the previous order to remand, any state proceeding occurring in the

interim could be rendered moot. Without a stay, the remand order could raise serious questions

concerning the legal effect of state court proceedings that occur while a federal appeal is

pending, creating a risk of potentially futile proceedings, supremacy problems, and legal




Page 5 - OPINION AND ORDER
headaches for all parties and both state and federal comis. In an abundance of caution, these risks

can be avoided by granting the stay.

        The factors for detennining the issuance of a stay tip in favor of the defendant here. The

Court will grant a stay in entering a final judgment in this case to allow for the appeal to proceed

in the Ninth Circuit without the complication of simultaneous litigation in Oregon state comi.

                                         CONCLUSION

       Defendant's Motion to Stay (doc. 14) is GRANTED. The Clerk is ordered to withhold

entering final judgment in this case until the Ninth Circuit has resolved the appeal in Case No.

18-35282 (doc. 18).

IT IS SO ORDERED.

       Dated this   ~-ti> day ofOctobert 2018.



                                           Ami Aiken
                                   United States District Judge




Page 6 - OPINION AND ORDER
